
	
		III
		112th CONGRESS
		1st Session
		S. RES. 147
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Ms. Klobuchar submitted
			 the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Recognizing the celebration of National
		  Student Employment Week at the University of Minnesota Duluth.
	
	
		Whereas National Student Employment Week offers the
			 University of Minnesota Duluth the opportunity to recognize students who work
			 while attending college;
		Whereas the University of Minnesota Duluth is committed to
			 increasing awareness of student employment as an educational experience for
			 students, as well as an alternative to financial aid;
		Whereas there are nearly 1,500 student employees at
			 University of Minnesota Duluth;
		Whereas the University of Minnesota Duluth recognizes how
			 important student employees are to their employers; and
		Whereas National Student Employment Week is celebrated the
			 week of April 11 through 17, 2011: Now, therefore, be it
		
	
		That the Senate recognizes the
			 celebration of National Student Employment Week at the University of Minnesota
			 Duluth.
		
